Citation Nr: 1802024	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for blepharoptosis.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a left shoulder condition.

8.  Entitlement to service connection for a left ankle condition.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from January 1974 to January 1976, December 1978 to August 1981, and September 1984 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction is now with the RO in Roanoke, Virginia.  The Veteran submitted a notice of disagreement (NOD) in February 2010.  A statement of the case (SOC) was issued in February 2013.  A timely substantive appeal was received in April 2013.  

The Board notes that a letter provided by the Veteran with March 2013 cholesterol test results from the Washington, D.C. VA Medical Center (VAMC) was uploaded to the Veteran's electronic claims file subsequent to the February 2013 SOC.  However, the Board finds that the letter is not relevant to the Veteran's claim of entitlement to service connection for hyperlipidemia, as the existence of his hyperlipidemia is not in dispute.  Thus, the Board finds that it may properly consider the additional evidence submitted without prejudice to the Veteran. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for Irritable Bowel Syndrome and bilateral plantar fasciitis have been raised by the Veteran's April 2013 statement.  This matter is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for GERD, hypertension, conjunctivitis, blepharoptosis, bilateral hearing loss, a left shoulder condition, and a left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hyperlipidemia is tantamount to laboratory test findings and, by itself, does not qualify as a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for hyperlipidemia is not warranted. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.314 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Required notice was provided via an October 2008 letter to the Veteran.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the relevant records for the claim adjudicated herein.  The pertinent evidence associated with the claim consists of service treatment records (STRs), post-service private and VA treatment records, and VA examination reports.  VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA's duty to assist in obtaining the relevant records is met.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence and focus specifically on what the evidence shows or fails to show as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for hyperlipidemia

STRs reflect treatment for hyperlipidemia.  A July 2007 treatment record noted the condition, treated with Lipitor and Zetia.  The Report of Medical Examination conducted in anticipation of the Veteran's retirement also noted hyperlipidemia in March 2008.  Thus, there is no dispute that the condition existed in service and at the time of the filing of the present claim.

However, the evidence does not show that the Veteran has any disability associated with the condition.  Hyperlipidemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  

After thorough consideration of the lay and medical evidence, the Board finds that the record in this case contains no evidence suggesting that hyperlipidemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  

To the extent that the demonstrated hyperlipidemia may have been the precursor to the Veteran's service-connected bicuspid aortic valve disorder (or other service-connected disability), the effects are encompassed in the rating for that service-connected disability.  

There is no dispute in the present case that the Veteran has elevated hyperlipidemia. However, the law simply does not provide benefits for elevated laboratory findings without a disability.  Accordingly, the claim of entitlement to service connection for hyperlipidemia is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for hyperlipidemia is denied.

	
REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's remaining claims.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159(c). 



Service connection for GERD

STRs from August 1998 reflect the Veteran's complaint of gastrointestinal (GI) problems, abdominal muscular contractions, and possible gallstones.  An assessment of possible infectious colitis or Irritable Bowel Syndrome (IBS) was recorded.  A referral to GI was made, however, there are no further records indicating treatment for digestive abnormalities. 

During the retirement physical in March 2008, the Veteran report periodic heartburn with no medication usage.  No diagnosis was given.

Upon VA examination in November 2008, a diagnosis was made of "gastroesophageal reflux disease at present symptomatically and historically mild handled by avoidance of spicy food."  The examiner did not provide an opinion as to etiology.

In a February 2010 statement, the Veteran described how he was able to eat spicy foods before entering the military, but experienced digestive issues when eating spicy foods multiple times during his service.

After consideration of the evidence of record, the Board finds that remand is warranted to obtain an addendum opinion as to the etiology of the condition diagnosed in the November 2008 examination report.  

The Board notes the Veteran's April 2013 statement regarding symptoms of IBS.  As indicated above, a separate claim for IBS is referred to the RO for appropriate action.  However, the Veteran has a diagnosis of GERD made during the relevant appeal period, as reflected in the November 2008 examination report.  Additionally, the lay and medical evidence of record reflects complaint of and treatment for stomach and heartburn issues during service.  Accordingly, an addendum opinion must be obtained as to the existence of a nexus between the in-service complaints and the current diagnosis.  


Service connection for hypertension

STRs reflect persistent bouts of elevated blood pressure measurements.  In the March 2008 Report of Medical History prepared in anticipation of his retirement from the service, the Veteran reported high blood pressure.  The examiner included hypertension in the defects and diagnoses section of the accompanying Report of Medical Examination.

Upon VA examination in November 2008, the Veteran denied a formal diagnosis of hypertension.   The examiner noted that he did not take anti-hypertensive medications as he never had a sustained elevated blood pressure pattern or formal diagnosis of hypertension.  A normal cardiovascular examination was reported.  The examiner stated that the Veteran did not have any history of sustained or documented hypertension and declined to make a related diagnosis.

In an April 2013 statement, the Veteran described a March 2013 visit to the D.C. VAMC which resulted in six blood pressure measurements with systolic readings above 140.  He stated that his doctor ordered him to return to the hospital for additional testing and possible medication.

Accordingly, remand is warranted to obtain the Veteran's treatment records from the D.C. VAMC, as they may contain evidence relevant to the claim.  Thereafter, the Veteran should be afforded a new VA examination.  The examiner should provide an opinion as to the etiology of any demonstrated hypertension, and address the hypertension finding from the March 2008 retirement physical.  

Service connection for blepharoptosis 

STRs are silent as to complaint or treatment for blepharoptosis.  Upon VA examination in November 2008, the examiner opined that bilateral blepharoptosis was age-related rather than etiologically related to the Veteran's military service.

Subsequent to the November 2008 VA examination, the Veteran submitted a statement in which he disputed the findings of the examiner.  He stated that ptosis can develop in all age groups and may be a congenital-type condition with causes such as nerve damage or muscle disease.  He also cited high blood pressure as a possible cause.  The Veteran acknowledged that he did not complain about the condition in service or until submitting his disability claim as it was seen as a vain cosmetic concern.  He also alleged that his left eyelid droops much lower than indicated on the examination report, resting in the open position just atop of the pupil, which partially blocks his vision.  The Veteran provided two photographs, alleging clear proof of ptosis in service: the first from a diplomatic passport photo after assignment to the Middle East in 1994 and the second from a Middle East assignment in 2005.

After review of the evidence of record, the Board finds that a new VA examination is warranted.  The Veteran has provided additional details regarding the etiology of his blepharoptosis, including photographic evidence purporting to demonstrate its onset in service, and advanced a secondary theory of entitlement due to high blood pressure.  He has also described in further details the impact of this condition, including interference with his vision.  Accordingly, a new VA examination is necessary to obtain a medical opinion formed with consideration of the comprehensive lay and medical evidence of record.

Service connection for conjunctivitis

STRs reveal an assessment of conjunctivitis in June 1998.  In March 2008, the Veteran underwent a retirement physical.  He reported eye disorder or trouble, loss of vision, and use of corrective lenses on his Report of Medical History.  In the comments, he listed pink eye, periodic impaired vision, dark spots, and use of contacts.  While noting these reports, the physician indicated that the eyes were normal on the concurrent Report of Medical Examination.  

The Veteran underwent VA examination in November 2008.  The examiner documented the Veteran's complaints of prior fuzzy vision, pink eye, floaters, and occasional loss of peripheral vision that would return after rubbing.  In regard to the claim for conjunctivitis, the examiner noted the Veteran's report of recurrent conjunctivitis while in the Middle East, treated with tropical drops.  Physical examination revealed normal conjunctiva.  No signs of acute or chronic conjunctivitis were present.  The examiner stated that he reviewed prior treatment records, but found no notes concerning conjunctivitis.  

In a statement received in February 2010, the Veteran explained that his conjunctivitis issues centered on multiple Middle Eastern deployments and in particular, a two year assignment to Kuwait as part of a post-Persian Gulf War infrastructure rebuilding team.  

In an April 2013 statement, he reported that the condition did not result in any visual field defects but caused frequent on-going irritation.  He stated that it could also be considered dry eye syndrome or keratoconjunctivitis.

After review of the evidence of record, the Board finds that a new VA examination is warranted.  The November 2008 examiner stated that he found no notes concerning conjunctivitis when reviewing the claims file.  However, STRs do indeed reference conjunctivitis.  Additionally, the Veteran has provided additional details regarding the symptoms of his eye condition.  Accordingly, a new VA examination is necessary to determine whether the Veteran has a current disability manifested by irritation and dry eyes, and if so, whether it is related to his service, to include the documented treatment for conjunctivitis.

Service connection for bilateral hearing loss

Upon enlistment in January 1974, the Veteran underwent physical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
15
LEFT
5
0
0
X
25

For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used.  In this case, a notation of "ANSI" is included with the audiometer results on the January 1974 report. 

In conjunction with his retirement from the service, the Veteran underwent a physical in March 2008.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
35
LEFT
15
5
0
25
40

Speech recognition percentages were not reported.  

Upon further examination in June 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
30
LEFT
25
10
15
25
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  

Upon VA examination in October 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
20
20
20
20
30

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  The examiner stated that the claims file was not available for review; therefore, no opinion as to etiology of any hearing loss was given.

In an April 2013 statement received from the Veteran, he disputed the findings of the October 2008 examination report and stated that he was scheduling a hearing test with the D.C. VAMC, the results of which should be made available for review as he had signed a waiver to release his records.  Although a release is not required for VA treatment records, it is clear that the Veteran intended the results of this hearing evaluation to be considered in adjudication of his claim.  However, there is no indication that efforts were made to obtain and associate these records with his claims file. 

Accordingly, remand is warranted to obtain the Veteran's treatment records from the D.C. VAMC, as they may contain evidence relevant to the claim.  Once all efforts have been made to obtain these records and associate them with the claims file, the Veteran should be afforded a new VA audiological examination.  The examiner should provide an opinion as to the etiology of any demonstrated hearing loss and address the upward shift in hearing thresholds that occurred during service (beginning with the measurements from the 1974 entrance physical).  

Service connection for a left shoulder condition

During the retirement physical in March 2008, the Veteran reported chronic shoulder pain.  The examiner noted s/s (a common abbreviation for signs and symptoms) of degenerative disc disease in the shoulders. 

Upon VA examination in November 2008, no diagnosis was made for the left shoulder; service connection was granted for a right shoulder strain. 

Subsequently, VA treatment records from June 2009 indicated continued complaints of shoulder pain and a diagnosis of degenerative joint disease (without notation of a specific location).

After review of the record, it is unclear to the Board whether the Veteran has a current diagnosis related to his left shoulder condition.  Accordingly, the Board finds that remand is warranted to afford the Veteran a new VA examination to determine whether the Veteran has a left shoulder disability, and if so, whether it is related to his service.

Service connection for a left ankle condition

Upon enlistment in January 1974, the Veteran reported a history of broken bones.  The January 1974 Report of Medical Examination found no abnormalities in his lower extremities or musculoskeletal system. 

In a subsequent Report of Medical History dated October 1984, the examiner noted the Veteran's report of a left ankle fracture.  The contemporaneous Report of Medical examination found no abnormalities in his lower extremities or musculoskeletal system.

In August 2001, a routine examination noted a fractured left ankle in 1971, secondary to gymnastics, which required a cast for 45 days.  The present condition of the ankle included a full range of motion with no weakness.  The examiner included a notation of NCNS (no complications, no sequelae). 

During the retirement physical in March 2008, the Veteran reported experiencing ankle sprains and joint pain in all his joints.  He also referenced the prior broken ankle.  The examiner noted signs and symptoms of degenerative joint disease in the ankles and recorded the Veteran's report of a broken ankle prior to service with recurrent pain especially with rainy or cold weather.  Ultimately, the March 2008 Report of Medical Examination found normal lower extremities and musculoskeletal system.

Upon VA examination in November 2008, the Veteran dated the onset of nearly all of his musculoskeletal problems to an injury which occurred in May 1986 when he was involved in a field exercise helicopter assault.  He was repelling to the ground and hit the ground rather hard onto his right shoulder and also had pains in his neck, low back, both knees, both wrists, and both ankles.  He was provided ibuprofen from a medic in the field and continued his regular activities.  Upon physical examination, the examiner deemed the left ankle to be normal and did not return a diagnosis. 

In his February 2010 statement, the Veteran referenced his pre-existing ankle fracture from high school and stated that it had only gotten worse in the military due to running in combat boots.  In his April 2013 statement, the Veteran indicated that he was receiving on-going treatment from the D.C. VAMC for his left ankle.

Accordingly, remand is warranted to obtain the Veteran's treatment records from the D.C. VAMC, as they may contain evidence relevant to the claim.  If the records reflect a diagnosis related to the left ankle, he should then be afforded a new VA examination.  The examiner should determine whether any currently diagnosed left ankle condition had its onset in service; or whether the medical evidence of record is obvious and manifest that a left ankle condition pre-existed service and was not permanently worsened in service (beyond the natural progress of the disability).  Furthermore, if not deemed pre-existing, an opinion should be provided as to whether any left ankle condition is etiologically related to his service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment including records from the D.C. VAMC.

2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination for GERD, hypertension, conjunctivitis, blepharoptosis, bilateral hearing loss, a left shoulder condition, and a left ankle condition.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  If any treatment records, either VA or non-VA, cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

4.  Thereafter, provide the claims file to an appropriate medical professional to obtain an addendum opinion addressing the etiology of the GERD diagnosed in the November 2008 VA examination.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this REMAND are to be made available to the examiner.  

For the GERD diagnosis made in the November 2008 VA examination report, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that the disorder began in service, was caused by service, or is otherwise related to the Veteran's service, to include the lay and medical evidence reflecting complaint of and treatment for stomach and heartburn issues.  
	
5.  Schedule the Veteran for VA examination(s) with the appropriate medical professional(s) to determine the nature and etiology of the claimed hypertension, blepharoptosis, conjunctivitis, bilateral hearing loss, and left shoulder condition.  If the updated treatment records reflect a left ankle diagnosis, schedule the Veteran for a VA examination to determine the nature and etiology of the left ankle condition as well.  

The Veteran's claims file, including this remand, should be made available for review by the examiner(s) in conjunction with the examination(s). The examiner(s) should review the claims folder and this fact should be noted in the accompanying medical report(s).  

A.  Hypertension 

i.  The examiner is requested to opine as to whether the Veteran has a diagnosis of hypertension.  In making this determination, the examiner is requested to address the notation of hypertension from the March 2008 retirement physical. 

ii.  For any demonstrated hypertension, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition is the result of disease or injury incurred in service.

B. Blepharoptosis

i.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed blepharoptosis was caused by or results from the Veteran's service.  The examiner should review and discuss the lay evidence, including the photographs provided by the Veteran purporting to show the onset of the condition in service.

ii.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed blepharoptosis was caused by or results from high blood pressure or any diagnosed hypertension?  

iii.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed blepharoptosis has permanently progressed at an abnormally high rate (aggravated) due to or as the result of high blood pressure or any diagnosed hypertension.

C.  Conjunctivitis

i.  The examiner is requested to opine as to whether the Veteran has a diagnosis of conjunctivitis or other eye condition manifested by dry eyes and irritation.  The examiner should note the previous treatment for conjunctivitis in the Veteran's service treatment records.  

ii.  For any diagnosis made, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by or results from the Veteran's service.

D.  Bilateral hearing loss

i.  The examiner is requested to diagnose any current hearing loss and provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed hearing loss was caused by or results from the Veteran's service.

ii.  In providing the opinion, the examiner is asked to discuss the upward shift in hearing thresholds from the January 1974 enlistment examination to the March 2008 separation examination in regard to whether such shift likely represents the onset of any current hearing loss.  

E.  Left shoulder condition

i.  The examiner is requested to opine as to whether the Veteran has a diagnosis related to his left shoulder.  In making this determination, the examiner is requested to address the notation of degenerative disc disease in the March 2008 retirement physical and of degenerative joint disease in June 2009 VA treatment records.

ii.  For any diagnosed left shoulder condition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition is the result of disease or injury incurred in service.

F.  Left ankle condition

i.  The examiner is requested to opine as to whether the Veteran has a diagnosis related to the left ankle.  The examiner should review updated VA treatment records as the Veteran has alleged recent treatment of his left ankle.  

ii.  If a left ankle condition is diagnosed, the examiner is requested to opine as to whether it is clear and unmistakable that the Veteran's left ankle condition existed prior to entry into service in January 1974.

iii.  If a diagnosed left ankle condition clearly and unmistakably existed prior to the Veteran's entry into service, is it clear and unmistakable that the Veteran's pre-existing left ankle WAS NOT aggravated beyond the natural progress of such a disorder by his service? In answering this question:

a.  Did the Veteran experience temporary or intermittent flare-ups of his left ankle symptoms during service, based on a review of the Veteran's medical and lay history before, during, and after his service?

b.  Did the Veteran develop a permanent worsening of the underlying pathology of his left ankle condition as a result of his service based on a review of the Veteran's medical and lay history before, during, and after his service?  If the answer is "yes," was the permanent worsening of the left ankle condition due to the natural progress of that condition?  

iv.  If a diagnosed left ankle condition DID NOT clearly and unmistakably pre-exist service, is it at least as likely as not (50 percent probability or greater) that the condition is etiologically related to the Veteran's service? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case. 

6.  Review the examination report(s) to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


